Citation Nr: 0815886	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected tender scar, left foot, status-post plantar wart 
removal with subsequent removal of painful scar tissue (also 
claimed as benign skin neoplasms-lesions).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge, in June 2006; a transcript of the hearing is 
associated with the claims file.  

In September 2006 and September 2007, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development.  The requested development has been 
accomplished and the Board now proceeds with its review of 
the appeal.  

In the May 2005 rating decision and Board remands, the 
service-connected disability has been characterized as 
entitlement to a rating in excess of 10 percent for service-
connected tender scar, left foot, status-post plantar wart 
removal with subsequent removal of painful scar tissue (also 
claimed as benign skin neoplasms-lesions).  The Board will 
continue to use this characterization for the service-
connected disability because it does not restrict the 
original grant of service connection for the postoperative 
residuals of plantar wart removal, per the October 1979 
rating decision.  


FINDINGS OF FACT

1.  The service-connected tender scar, left foot, status-post 
plantar wart removal with subsequent removal of painful scar 
tissue (also claimed as benign skin neoplasms-lesions) is 
manifested by a 0.5 by 0.5 centimeter callus on the left 
dorsal foot with pain on palpation.  

2.  The preponderance of evidence establishes that other left 
foot and lower extremity symptomatology is due to conditions 
for which service connection has not been established.  


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for the 
service-connected tender scar, left foot, status-post plantar 
wart removal with subsequent removal of painful scar tissue 
(also claimed as benign skin neoplasms-lesions) have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. Part 4, including § 4.7 and Codes 
7801, 7802, 7803, 7804, 7805, 5276, 5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).    

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in October 2006 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case issued in April 
2007 and November 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  In this case, the veteran was 
provided adequate notice and at his June 2006 hearing, on his 
behalf and in his presence it was argued that a higher rating 
could be assigned under Diagnostic Code 5276 or 5284, showing 
actual knowledge of the criteria for a higher rating.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all records 
identified by the veteran, including VA clinical notes and 
notes and reports from the private, fee-basis podiatrist.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  He was also afforded VA medical 
examinations.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The veteran contends that his service-connected left foot 
disability has gotten worse.  He specifically asserts that 
the pain and other symptoms affect his ability to stand and 
walk.  He states that he must use a cane and shoe inserts, as 
well as have the lesions trimmed frequently.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  An August 1980 VA hospital summary shows 
that the veteran had a wart removed from the plantar aspect 
of the left foot in 1953.  He complained that since then, he 
was unable to put any weight on the left foot due to pain.  A 
cicatrix (scar) was excised from the plantar aspect of the 
veteran's left foot.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The service-connected foot disability is currently rated as 
10 percent disabling.  This is the maximum evaluation for 
scars other than the head, face, or neck that are superficial 
and that do not cause limited motion.  38 C.F.R. Part 4, Code 
7802 (2007).  It is also the maximum rating assignable for a 
superficial scar that is unstable or painful on examination.  
38 C.F.R. Part 4, Codes 7803, 7804 (2007).  

For scars other than the head, face, or neck that are deep or 
that cause limited motion, a 10 percent rating requires an 
area or areas exceeding 6 square inches (39 square 
centimeters).  The next higher rating, 20 percent, requires 
that the area or areas exceed 12 square inches (77 square 
centimeters).  A 30 percent rating requires that the area or 
areas exceed 72 square inches (465 square centimeters).  The 
highest rating under these criteria, 40 percent, requires 
that the area or areas exceed 144 square inches (929 square 
centimeters).  38 C.F.R. Part 4, Code 7801 (2007).  In this 
case, the preponderance of evidence shows that the scarring 
does not meet the criteria for a higher rating.  On the 
September 2003 VA examination, the scar callus was measured 
at 1.5 by 1.0 centimeters, which equals 1.5 square 
centimeters.  On the April 2005 VA examination, the scar 
callus was measured at 2.0 by 1.5 centimeters, which equals 3 
square centimeters.  On the November 2007 VA examination it 
measured 0.5 by 0.5 centimeters, which equals 0.25 square 
centimeters.  There is no evidence that the scar meets any 
criteria for a compensable evaluation under diagnostic code 
7801.  

The rating criteria for the skin do not provide any other 
basis for a higher rating for the scar.  38 C.F.R. § 4.118 
(2007).  

It has been argued that the disability should be rated as a 
foot disorder under diagnostic codes 5276 or 5284.  At the 
veteran's Board hearing, it was asserted that these 
diagnostic codes provided a basis for an additional rating, 
in addition to the current 10 percent.  The representative 
cited Esteban v. Brown, 6 Vet. App. 259 (1994), as supporting 
separate ratings.  In that case, the Court held that, in 
addition to the painful scar, the veteran could be given 
separate compensable ratings for disfigurement and for the 
damage to the facial muscles that affected chewing.  The 
Court explained that the critical element was that none of 
the symptomatology for any one of the conditions was 
duplicative or overlapped with symptomatology of the other 
conditions.  Estaban, at 262.  Therein lays the explanation 
of why additional ratings cannot be assigned here.  In 
Estaban, the disfigurement and painful scar, as well as the 
underlying muscle damage were all service-connected.  In this 
case, only the scar is service-connected.  Service connection 
has not been established for any underlying foot disorder.  
Most notably, service connection has not been established for 
muscle or neurologic damage, or for the calcaneal spurring 
and pes planus revealed by the November 2007 X-rays.  

Diagnostic Code 7805 provides that a scar can be rated on the 
part of the body affected, so the Board has considered the 
criteria of diagnostic codes 5276 and 5284 for rating foot 
disorders, as alternatives to current rating.  

A unilateral acquired flatfoot condition will be rated as 
noncompensable where mild with symptoms relived by built-up 
shoe or arch support; 10 percent disabling where moderate 
with weight-bearing over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet; 20 percent disabling where severe with objective 
evidence of marked deformity (pronation, abduction, etc., 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; and at a maximum 
of 30 percent where pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2007) .

Other foot injuries will be rated as 10 percent disabling 
where moderate, 20 percent disabling where moderately severe 
and 30 percent disabling where severe.  A 40 percent rating 
can be assigned where there is loss of use of the foot.  
38 C.F.R. Part 4, Code 5284 (2007) .  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  


Evidence in Support of the Claim

At his June 2006 videoconference hearing, the veteran 
testified that when he stood to walk, his left foot hurt so 
badly that he could hardly stand it.  He said that if he 
stood a good bit, he had to sit down and prop his feet up.  
He reported that he could not walk without his cane.  He 
stated that his foot would swell, turn red, itch, crack open, 
and sometimes his toes would go numb.  He said that he had to 
see the doctor every month for treatment.  The veteran gave a 
history of foot surgery during and after service.  Following 
service, his civilian job required a good deal of standing.  
Treatment included pain medication.  For two years he had 
been using a cane to help take the weight off his left foot.  
Every 4 to 5 weeks he saw a podiatrist who cut or ground off 
the lesion and put medicine on it.  

As a lay witness, the veteran is competent to report what he 
actually experiences, such as pain.  He does not have the 
medical training and experience to determine the cause of 
that pain or that his foot symptoms are due to his service-
connected foot disorder.  38 C.F.R. § 3.159 (2007).  

In a statement received in May 2007, a private fee-basis 
podiatrist, H. A. M, Jr., D.P.M., wrote that the veteran was 
been treated for hyperkeratoic lesions at the base of the 
cuboid of the left foot.  He had had 2 surgeries, which did 
not resolve the problem.  The surgeries left scar tissue, 
which formed painful benign skin neoplasms, which was 
becoming worse with time.  If not treated every 4 weeks, 
recurring infections could form and make it difficult to 
ambulate and stand without the use of a cane.  An 
accommodation pad was recommended to be added to his insole 
of his shoes.  Special shoes were more comfortable than 
regular shoes.  The podiatrist provided similar statements in 
October 2004 and October 2006, as well as copies of his 
treatment records.  

Service connected disabilities are rated on the residuals 
after treatment.  To say that there would be recurring 
infections and difficulty standing without treatment does not 
address any applicable rating criteria.  The Board notes that 
Diagnostic Code 5276 provides a noncompensable rating where 
mild symptoms are relived by built-up shoe or arch support.  
So, the use of similar orthotics, such as an accommodation 
pad or special shoes, does not indicate a compensable rating, 
or a rating in excess of the current 10 percent.  

In May 2007, a private physician, S. D. K., M.D., reported 
that the veteran had been taking prescription medication for 
pain, since September 2001.  The reason for the medication 
was not disclosed.  

Evidence Against the Claim

VA clinical notes indicate that the veteran has numerous 
health problems including degenerative joint disease with 
multiple arthralgia, a left knee arthroscopy, right shoulder 
surgery in 1997, and a right knee replacement in October 
2000.  A September 1999 note indicates the veteran was 
seeking pain medication for his knees.  

The report of the September 2003 VA examination recounted 
foot surgery during service.  The veteran seemed to get along 
fairly well until 1980 when it hurt so badly that he could 
not walk.  He then had surgery to remove additional scar 
tissue.  He did fairly well for a short period with 
resumption of pain.  Nonetheless, he did reasonably well 
until November 2002 when it again got to the point that he 
could not walk on it.  Since then, he had been seeing a 
private podiatrist every 6 weeks for paring of the callus.  
He had been treated with inserts and some special shoes.  
Examination revealed a 1.5 by 1.0 centimeter scar or callus 
on the plantar aspect of the left foot, just distal to the 
heel.  The area was quite tender.  There was no adherence to 
under lying tissues.  The area was scaly and had a somewhat 
rough surface.  It was not unstable.  It was mildly elevated.  
It was deep and not superficial.  There was no evidence of 
inflammation or keloid formation.  Color was normal.  It was 
indurated.  With his shoes off, the veteran tended to walk on 
the toes of his left foot.  There was a more normal gait with 
shoes on.  There was no unusual shoe wear.  The diagnosis was 
tender left plantar scar and scar/callus.  The examiner 
remarked that every 6 weeks, the veteran had to have the 
callus pared and sanded.  He also required inserts and 
special shoes.  It did have some effect on his gait.  The 
scar was tender.  

On VA examination in April 2005, the veteran provided a 
history of surgery in service to remove something from the 
bottom of his foot and again about 1982.  He reported that he 
currently had itching, burning, and cracking, with 
inflammation and redness in that area.  He saw a podiatrist 
every 5 weeks to have it worked on.  He also used shoe 
inserts prescribed by the podiatrist, which provided some 
relief.  On physical examination, there was a 2.0 by 1.5 
callus formation on the lateral aspect of the plantar surface 
of the left foot.  There was pain on examination of the scar.  
There was pain present with squeezing, as well a point 
tenderness with pushing on the plantar surface of the callus.  
The callus was adherent to the underlying tissue and 
hypertrophic with loss of covering skin over the scar.  It 
was elevated with a central depression.  The scar was 
superficial without edema or keloid formation.  It was normal 
skin color, but hypertrophic and resembling a callus.  There 
was no induration or inflexibility of the skin in the area of 
the scar.  The diagnoses were left foot plantar wart removed; 
subsequent painful scar tissue removed, and callus formation 
of the left foot.  

On VA examination in February 2007, the claims folder was 
reviewed.  It was reported that the veteran stated that he 
was unable to walk more than a few steps when he had flare-
ups in the size of his scar.  He was required to visit a 
podiatrist every month to have keratotic tissues shaved.  
Also, he had been prescribed prosthetic shoes, insoles, and 
pads.  The veteran complained of constant, moderate pain in 
the left foot.  His co-morbid conditions included bilateral 
degenerative joint disease of the knees with knee 
replacements.  He used a cane, as well as orthotics for his 
shoes and heel pads.  He had local surgery every month and 
had no other treatment.  It was noted that the veteran 
retired in June 1996 and was not currently employed.  He 
stated that the condition affected his activities of daily 
living, such as dressing, bathing, and toileting, due to 
decreased mobility.  He asserted that he was unable to stand 
more than 15 minutes.  It interfered with sleep.  His ability 
to walk decreased to less than a third of a mile.  He 
reported a flare-up of pain every day that was severe, 9/10.  
It would occur every day and last all day.  Examination of 
the feet showed them to be without corns, calluses, or edema.  
There were no flat feet.  There was no pain on manipulation 
of the Achilles tendon.  There was painful motion of the 
right great toe metatarsophalangeal joint and restricted 
motion.  Dorsiflexion went from 0 to 20 degrees with pain 
actively, and with repetitive use, it was reduced to 0 
degrees midline with pain at the end point, actively and 
passively.  There was tenderness through out the foot.  There 
was no abnormal weight bearing, weakness, or instability.  
X-rays revealed mild degenerative changes of the first 
metatarsal and moderate changes of the calcaneus.  The 
diagnosis was degenerative joint disease of the left foot.  
The examiner expressed the opinion that the current diagnosis 
of degenerative joint disease of the left foot was less 
likely than not related to the service-connected foot scar, 
hyperkeratotic condition status post plantar wart revision.  
The examiner explained that the veteran has chronic sever 
degenerative joint disease in both knees that would explain a 
change in his gait affecting degenerative changes of the 
foot.  Further, there was no link to plantar warts causing 
degenerative joint disease in research literature.  Also, the 
veteran left active service in 1954, 53 years earlier, and 
X-ray findings of arthritis in a person of his age and 
previous occupation in the textile industry was to be 
expected and was unrelated to the scar.  

The veteran was given another VA examination in November 
2007.  The claims folder and medical records were reviewed.  
It was noted that he had had a plantar wart removed while on 
active duty in 1954.  It was also noted that the right leg 
was 1/2 inch shorter than the left.  Examination disclosed a 
0.5 by 0.5 centimeter callus on the left dorsal foot.  It was 
dry with no erythema.  There was pain on palpation.  The 
veteran walked slowly with a cane, favoring the right side.  
He had modified shoe inserts from a podiatrist and wore 
special shoes.  The X-ray of the foot revealed a very large 
posterior calcaneal fragmented spur extending, and probably 
impinging, next to the Achilles' tendon.  There was also a 
spur deformity at the attachment of the Achilles' tendon, 
which was possibly an old partial avulsion injury.  There was 
moderate inferior calcaneal spurring and slight pes planus.  
The impression was large calcaneal spurs.  The examiner 
concluded that the foot pain was most likely due to boney 
deformity and not the scar.  

Conclusion

The veteran has extensive degenerative changes in his feet 
with large calcaneal spurs and mild pes planus.  The VA 
examiners of February 2007 and November 2007 have expressed 
opinions that these bony changes are not related to the 
service-connected scarring.  There is no competent medical 
opinion to the contrary, as these degenerative changes were 
not addressed by the veteran's private physician or 
podiatrist.  Thus, the weight of the evidence on this point 
establishes that the degenerative changes in the veteran's 
feet, with large calcaneal spurs and mild pes planus, are not 
part of the service-connected disability.  

Secondly, the VA medical opinions are to the effect that the 
veteran's left foot symptoms are due to the non-service-
connected degenerative changes in his feet with large 
calcaneal spurs and mild pes planus; and not due to the 
service-connected scar.  Since the opinions from the 
veteran's private physician or podiatrist do not address the 
effects of the degenerative changes, the more comprehensive 
VA examination reports are more probative.  They form a 
preponderance of evidence on this point and establish that 
the veteran's service-connected foot scar is not the source 
of his lower extremity disability.  

The VA examination reports provide a preponderance of 
evidence showing that the service-connected scar does not 
result in a disability analogous to a severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc., pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  Similarly, the 
record shows that the service-connected disability is not 
analogous to a pronounced pes planus with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2007).  The X-rays showed the 
non-service-connected calcaneal spurs impinged on the tendo 
Achillis.  

Similarly, the VA medical records and examination reports 
show that the service-connected scar is not analogous to a 
moderately severe foot disability, as required for a 20 
percent rating, or to a severe disability, as required for a 
30 percent rating.  38 C.F.R. Part 4, Code 5284 (2007).  

While the veteran's complaints have been considered, the 
findings of the trained medical professionals are more 
probative in determining whether a disability approximates 
the criteria for a higher evaluation.  In this case, after 
reviewing the extensive record, the Board finds that the VA 
records and examination reports establish by a preponderance 
of evidence that the veteran's increased left foot symptoms 
are due to his non-service-connected degenerative changes in 
the foot.  The preponderance of evidence does not show that 
the service-connected scar has increased in severity to the 
extent that it meets any applicable criteria for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform rating 
is appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 10 
percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.


In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent for the service-connected 
tender scar, left foot, status-post plantar wart removal with 
subsequent removal of painful scar tissue (also claimed as 
benign skin neoplasms-lesions) is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


